ORICINAL
               IN THE SUPREME COURT OF THE STATE OF MONTANA                               04/08/2020


                                        DA 19-0492
                                                                                      Case Number: DA 19-0492



PARK COUNTY ENVIRONMENTAL COUNCIL
and GREATER YELLOWSTONE COALITION,
                                                                         FILED
           Plaintiffs and Appellees,
                                                                          APR 0 8 2020
                                                                        E3owen Greenwood
     v.                                                               Clerk of Supreme Court
                                                                         State of Montana


MONTANA DEPARTMENT OF ENVIRONMENTAL
QUALITY and LUCKY MINERALS,INC.,                                  ORDER
           Defendants and Appellants,

     and

TIM FOX,in his capacity as Attorney General
of the STATE OF MONTANA,

           Intervenor and Appellant.


      Pursuant to our Order of March 17, 2020, this cause was classified for oral
argument on Thursday, April 30, 2020, at 9:30 a.m. in the courtroom of the Montana
Supreme Court, Joseph P. Mazurek Justice Building, Helena, Montana. Due to the
Governor's extended declaration of a state of emergency and subsequent declaration for
all Montanans to shelter in place,
      IT IS HEREBY ORDERED that oral argurnent in this matter has been
VACATED.
      The Clerk of this Court is directed to provide a copy of this Order to all counsel of
record, to Dean Paul Kirgis, Alexander Blewett III School of Law, University of
Montana, to James W. Stordahl, Court Administrator of the Eighteenth Judicial District,
to Anne Watson, Pre-Law Advisor, Montana State University, to John Mudd, Executive
Director, State Bar of Montana, and to the Honorable Brenda Gilbert, District Judge.
      DATED thisPIC day of April, 2020.
                                                For the Court,




                                                              ChiefJustice